t c memo united_states tax_court richard loren morgan petitioner v commissioner of internal revenue respondent docket no 8441-10l filed date richard loren morgan pro_se alicia e elliott for respondent memorandum findings_of_fact and opinion haines judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued to petitioner the issues for 1unless otherwise indicated all section references are to continued decision are whether petitioner may challenge the existence or amount of the underlying tax_liability and whether respondent abused his discretion in determining to proceed with the collection of the sec_6672 trust fund recovery penalties tfrps assessed against petitioner as a responsible_person for failing to collect and pay over employment_taxes of orderpro logistics inc orderpro for quarterly periods ending qe september and date and date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference petitioner was previously known as richard l windorski he legally changed his last name to morgan in at the time petitioner filed his petition he lived in arizona petitioner was the founder and ceo of orderpro on date petitioner resigned as ceo of orderpro when he resigned he also sent a letter to the board_of directors instructing orderpro to deposit a dollar_figure check from him and informing them that additional funds of dollar_figure would be paid_by date petitioner’s letter did not state why such funds were paid or due continued the internal_revenue_code as amended to be paid to orderpro nor did the letter direct that such funds be used for a specific purpose orderpro failed to pay its employment_tax liabilities for several quarters while petitioner was ceo on date the internal_revenue_service irs sent to petitioner letter trust funds recovery penalty letter proposing an assessment of tfrps against petitioner under sec_6672 as a person required to collect account for and pay over employment_taxes related to orderpro for the qes september and date and date the irs’ proposed assessment provided for tfrps due from petitioner of dollar_figure for qe date dollar_figure for qe date and dollar_figure for qe date between and petitioner sent the irs numerous letters providing information regarding funds belonging to orderpro that he believed were available for payment to satisfy orderpro’s employment_tax obligations the irs did not act on any of petitioner’s letters on date petitioner filed a protest letter contesting the assessments of tfrps proposed in the letter that he received from respondent the appeals officer determined that petitioner was liable for the tfrps and on date 2letter proposed additional tfrps against petitioner for qe date and qe date these additional tfrps are no longer at issue in this case sent petitioner a determination_letter on date the tfrps were assessed against petitioner on date respondent sent petitioner a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the tfrps on date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing settlement officer james wood wood was assigned to petitioner’s appeal wood held a telephone conference with petitioner on date during this conference wood requested that petitioner file his and federal_income_tax returns and provide a completed form 433-a collection information statement for wage earners and self-employed individuals on date wood received petitioner’s and income_tax returns and on date wood received petitioner’s completed form a petitioner’s form 433-a reported monthly income of dollar_figure and monthly expenses of dollar_figure because of the large discrepancy wood requested additional information regarding any additional sources of income including the income of petitioner’s spouse and an explanation as to how petitioner was able to pay his expenses on date petitioner sent wood a letter stating that he used credit cards and other loans to pay his expenses petitioner did not provide any other evidence or documentation to substantiate his claims wood determined that the information petitioner provided was insufficient to support any collection alternative and sustained the levy on date respondent issued a notice_of_determination to petitioner petitioner timely filed his petition opinion the underlying liabilities in this case were assessed under sec_6672 which imposes tfrps for failure to collect account for and pay over income and employment_taxes of employees the penalties are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 petitioner was the ceo of orderpro until date when he resigned he was therefore a person responsible to collect account for and pay over employment_taxes for all tax periods at issue in this case to impose the tfrps sec_6672 required respondent to notify petitioner that he was subject_to the penalties the letter petitioner received from respondent provided such notice and informed petitioner of his right to protest the proposed tfrps administratively with the commissioner see 132_tc_301 see also orian v commissioner tcmemo_2010_234 mcclure v commissioner tcmemo_2008_136 petitioner filed a protest to the proposed tfrps arguing that respondent had failed to collect the unpaid employment_taxes from orderpro despite petitioner’s efforts to inform respondent of funds available for payment including the dollar_figure he paid to orderpro the liability of a responsible_person under sec_6672 is independent of the employer corporation’s duty to pay trust_fund_taxes see 961_f2d_562 5th cir this is well-established law in the ninth circuit the circuit in which an appeal in this case would be heard where sec_6672 operates as a penalty by creating an obligation separate and distinct from the underlying tax obligation 68_f3d_315 9th cir affg in part revg in part and remanding tcmemo_1993_370 see also 644_f3d_952 9th cir 22_fedappx_942 9th cir there is no requirement that the irs pursue collection of employment_taxes from the corporation before assessing the penalty against the responsible_person the government’s diligence or lack 3a right of contribution against other responsible persons exists but must be claimed separate and apart from proceedings to collect the penalty brought by the united_states sec_6672 thereof in its collection efforts against the corporation is irrelevant see 711_f2d_729 5th cir rejecting the taxpayer’s contention that the irs’ failure promptly to collect the taxes from the corporation for which he had been a corporate officer absolved him of liability under sec_6672 see also 799_f2d_254 6th cir 539_fsupp_117 e d va explaining that sec_6672 does not include any requirement that the government exercise ‘due diligence’ in its collection efforts against the employer_corporation affd 705_f2d_442 4th cir the appeals officer determined that petitioner was liable for the tfrps sent petitioner a determination_letter to that effect and assessed the tfrps pursuant to sec_6672 shortly thereafter respondent sent petitioner a notice_of_intent_to_levy to collect the tfrps petitioner requested and received a collection_due_process_hearing pursuant to sec_6330 cdp hearing at the cdp hearing a taxpayer may challenge the existence and amount of the underlying tax_liability only if he or she received no notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner did not receive a notice_of_deficiency however he was given an opportunity to dispute his underlying tax_liability when he received the letter a sec_6672 notice which he contested an opportunity to dispute an underlying tax_liability includes an opportunity for an appeals_conference either before or after the assessment of the liability 128_tc_48 holding valid sec_301_6330-1 q a-e2 proced admin regs sec_301_6330-1 q a-e2 proced admin regs we have held that the receipt of a letter constitutes an opportunity to dispute the taxpayer’s liability mcclure v commissioner tcmemo_2008_136 thus we conclude that petitioner is not entitled to dispute in this court his status as a responsible_person and the consequent liabilities for the underlying tfrps where the underlying tax_liability is not at issue we review the notice_of_determination for abuse_of_discretion 117_tc_117 this court will find an abuse_of_discretion has occurred in collection_due_process cases where the exercise of discretion was arbitrary capricious or without foundation in fact or law see eg 129_tc_107 we are satisfied that respondent’s actions in sustaining the levy were appropriate and not an abuse_of_discretion 4cf 132_tc_301 a sec_6672 notice that was not received but not deliberately refused by a taxpayer does not constitute an opportunity to dispute that taxpayer’s liability a taxpayer may raise in a cdp hearing any relevant issue including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 we have already addressed the appropriateness of the collection action with respect to collection alternatives petitioner provided limited financial data to wood but when asked for more details he did not provide the requested documentation further he did not propose an installment_agreement or an offer-in-compromise on the evidence before us the determination to proceed with collection was not arbitrary capricious or without foundation in fact or law the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
